DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 contains a typo such that it reads “R11 e R12” instead of “R11 and R12”.  
Claim 7 uses the term “norm” rather than the conventional “standard” used in the art and in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 1:  Claim 1 requires R13 to be a C0-C20 alkylene or a mixture of alkylenes.  An alkylene group must have at least two carbon atoms in order to be classified as an alkylene group, due to the presence of a double carbon-carbon bond in its formation.  For the purpose of further examination, the claim will be interpreted as requiring a C2-C20 alkylene group.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hale et al. (US 2005/0137356) as evidenced by Huda et al. (Ind. Eng. Chem. Res. 2005, 44, 5593-5601) and Sukset et al. (J Polym Environ (2011) 19:288–296).
Considering Claims 1, 4, and 6:  Hale et al. teaches a composition comprising 50 to 85% by weight of polylactic acid and 15 to about 50% by weight of an aliphatic-aromatic polyester having butanediol as the polyol component (R11 and R12 are butylene) and a mixture of diacids having 35 to 65 mole percent of terephthalic acid/aromatic acid and 35 to 65 mole percent of a diacid from aliphatic acids (¶0019-24).  The aliphatic aromatic polyester used in the examples contains 55 mole percent of the aromatic acid (¶0172).  Hale et al. teaches the composition as additionally comprising 10 to 30 weight percent of cellulose fibers (¶0149-152) and 0 to 30 weight percent of a processing aid that can be talc (¶0114).  Sukset et al. teaches that talc functions as nucleating agent (Abstract).
	Hale et al. does not teach an example comprising the cellulose fibers.  However, Hale et al. teaches the cellulose fibers as an optional component, and teaches them as being a preferred embodiment due to their biodegradability (¶0150).  It would have been obvious to a person having ordinary skill in the art at the time of invention to have added the optional cellulose fibers of Hale et al. to the composition, and the motivation to do so would have been, as Huda et al. suggests, to increase the heat deflection temperature (Table 5).
	Hale et al. teaches an amount of talc that overlaps with the claimed range of 1 to 10 weight percent.  Additionally, the processing aid is being used in the example at 5 weight percent (Table II prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have selected an amount of talc within the claimed range, and the motivation to do so would have been, as Hale et al. suggests, to provide good surface properties and flow to the composition.
Considering Claim 2:  Hale et al. teaches the polylactic acid as being a mixture of L-lactic acid and D-lactic acid (¶0097).
Considering Claim 3:  Hale et al. teaches the aliphatic acid as preferably being adipic acid (¶0061).
Considering Claim 5:  The heterocyclic aromatic compound is optional in the claim.  Further defining an optional component does not provide patentability to the claim.
Considering Claim 7:  Hale et al. teaches the aliphatic-aromatic polyester as being biodegradable (Abstract).  Hale et al. does not reference the claimed standard.  However, Hale et al. teaches a polymer with the same chemical structure as the instant claims.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  
Considering Claim 9:  Hale et al. teaches the aspect ratio of the cellulose fiber as being greater than 10:1 (¶0151).
Considering Claim 10:  The polyester is optional in claim 1.  Further defining an optional component does not provide patentability to the claim.
Considering Claims 11 and 12:  Hale et al. teaches molded articles made from the composition (¶0163).  

Claims 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hale et al. (US 2005/0137356) as applied to claim 4 above, and further in view of Bastioli et al. (US 2011/0071238).
Considering Claim 5:  Hale et al. teaches the composition of claim 4 as shown above.
	Hale et al. does not teach the aromatic acid as being 2,5-furandicarboxylic acid.  However, Bastioli et al. teaches an aliphatic-aromatic polyester where the aromatic dicarboxylic acid is 2,5-furandicarboxylic acid (¶0011).  Hale et al. and Bastioli et al. are analogous art as they are concerned .

Claims 10 and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hale et al. (US 2005/0137356) as applied to claim 11 above, and further in view of Chou et al. (US 2007/0259195).
Considering Claim 10:  Hale et al. teaches the composition of claim 1 as shown above.
	Hale et al. does not teach adding a polyester comprising units of 1,4-butylene succinate to the composition.  However, Chou et al. teaches adding 0.1 to 10 weight percent of a polybutylene succinate to a polylactic acid composition (¶0027; 0029) as a replacement for inorganic nucleating agents such as calcium carbonate or talc (¶0011).  Hale et al. and Chou et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid compositions.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have added the polybutylene succinate of Chou et al. to the composition of Hale et al. in place of the inorganic nucleating agents, and the motivation to do so would have been, as Chou et al. suggests, to improve the heat resistance of the composition (¶0065).
Considering Claims 13-19:  Hale et al. teaches the product of claim 11 as shown above.
Hale et al. does not teach annealing the products.  However, Chou et al. teaches crystallizing/annealing a polylactic acid composition at a temperature of 90 to 135 ºC degrees for a time of less than 2 minutes at a constant temperature (¶0040-43).  Chou et al. teaches that the crystallization can take place inside a mold/in a confined environment or outside the mold/in a non-confined environment (¶0040).  The temperature and times overlap the claimed ranges.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have annealed the products of Hale et al., as in Chou et al., and the motivation to do so would have been, as Chou et al. suggests, to improve the heat resistance of the compositions (¶0065).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,655,008. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 1, 8, and 9:  Claim 1 of Patent ‘008 teaches article comprising a biodegradable polymeric composition for preparing articles having high heat deflection temperature comprising: i) 50-95% by weight, based on the sum of components i. and ii., of a polyester of lactic acid; ii) 5-50% by weight, based on the sum of components i. and ii., of at least one aliphatic-aromatic polyester 
	Patent ‘008 teaches the amount of the aromatic acid in the aliphatic-aromatic polyester as being greater than 50 and lower than 70%.  The instant claims teach 40-50% of the aromatic acid.  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").   See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an amount of aromatic acid, and the motivation to do so would have been, a person having ordinary skill in the art would expect the composition to have substantially similar properties as one using the low end of the range of Patent ‘008.
Considering Claims 2-7 and 10-19:  Claims 2, 4-9, and 11-19 of Patent ‘008 correspond to instant claims 2-7 and 10-19.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767